tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Paragraph numbers are missing.  
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in 
Gripping means
Gripping means flaps
Pressure surface
The abstract of the disclosure is objected to because it has 180 words and above the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 5 objected to because of the following informalities:  
Claim 1, Line 5, “guides” should read as “a plurality of guides”
Claim 1, Lines 8 “truncated front part” should read “truncated front part with recesses” for consistency throughout the claims.
Claim 5, Line 2, “housing the pressure surface” should read as “housing of the pressure surface”
Claim 5, Line 3, “inside part” should read as “an inside part”
Claim 5, Line 4, “flaps” should read as “a plurality of flaps”
Claim 5, Line 10, “along circumference relatively” should read “along a circumference relative to”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the capture area” in Line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a capture area” for examination purposes. 
Claim 1 recites the limitation “the other” in Line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a second flap” for examination purposes. 
Claim 1 recites the limitation “the pressure surface” in Line 9.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a pressure surface” for examination purposes. 
Claim 1 is indefinite for the limitation “which may contact the pressure surface of the gripping means and the protrusion of the gripping means elastic flap” in Lines 9-10.  It is not clear whether the claim requires that the release mechanism has to contact these structures, or only needs to be configured to or capable of contacting these structures, etc.
Claim 1 recites the limitation “the protrusion of the gripping means” in Line 9.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a protrusion of the gripping means” for examination purposes. 
Claim 1 recites the limitation “the outer part” in Line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “an outer part of the gripping means” for examination purposes. 
Claim 1 recites the limitation “the outer side of the housing” in Line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “an outer side of the housing” for examination purposes. 
Claim 1 recites the limitation “the internal part” in Line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “the internal part of the release mechanism” for examination purposes. 
Claim 1 recites the limitation “the side opposite” in Line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a side opposite the pressure surface” for examination purposes. 
Claims 2-4 are rejected for depending on rejected Claim 1. 
Claim 5 recites the limitation “the coronary stent delivery system” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a coronary stent delivery system” for examination purposes. 
Claim 5 recites the limitation “the housing” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a housing” for examination purposes. 
Claim 5 recites the limitation “the pressure surface” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a pressure surface” for examination purposes. 
Claim 5 recites the limitation “the side” in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a side” for examination purposes. 
Claim 5 recites the limitation “the gripping means pressure surface” in Line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a gripping means pressure surface” for examination purposes. 
Claim 5 recites the limitation “the cylindrical rear part” in Line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a cylindrical rear part” for examination purposes. 
Claim 5 recites the limitation “the outer side of the housing” in Line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “an outer side of the housing” for examination purposes. 
Claim 5 recites the limitation “the other” in Line 6.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a second flap” for examination purposes. 
Claim 5 recites the limitation “the hole” in Line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a hole” for examination purposes. 
Claim 5 recites the limitation “the front and rear sides” in Line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “a front and a rear side” for examination purposes. 
Claim 5 is indefinite because Line 11 reads “a required distance” without providing context of what the distance should be. The examiner will treat the claim as if any distance more than 0 is sufficient. 
Claim 5 recites the limitation “the internal surface” in Line 12.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the Claim as if it read “an internal surface” for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (U. S. Publication 2013/0253423).
Regarding Claim 1, Shin discloses (see Paragraphs 43, 53, and Figures 6-8) a device (100) for positioning of a coronary stent (stent, see Paragraph 53) within coronary arteries, characterized in that it comprises a housing (exterior of 15) with a through hole (15f) for placing a coronary stent delivery system, said housing comprising a truncated front part (15 to 15g) with recesses (13 and 14) for the operator's arm (operator can use the recesses to have a better grip) and a cylindrical rear part (11/16 and 15C/15E) connected to the front part (see Figure 8), rotatably relative to the front part (11/16 rotates; see Paragraph 53), and provided with a circumferential thread (12) in contact with a protrusion (21) on guides (14, mating via 24 and 30; see Figure 7) arranged inside the cylindrical rear part (20 and 30 can move to have a portion in either the front truncated part or the rear cylindrical part) so as to be displaceable along the guides inside the housing with two flaps (42 and 31; flaps are defined as “connected/hinged on one side”) with rubbers at the capture area of the delivery system 
Regarding Claim 3, Shin further discloses (see Paragraph 33 and 52) the device is provided with a delivery system (50; see Paragraph 52) fixed therein in advance and carrying a stent (stent, Paragraph 33).
Regarding Claim 4, Shin further discloses (see Paragraph 3 and 69) the device is provided with an empty tube (see Paragraph 69) aimed at placement of the delivery system carrying a stent (see Paragraph 3).
Regarding Claim 5, Shin discloses (see Paragraphs 43, 53, and Figures 6-8) a device (100) for positioning of a coronary stent (stent, see Paragraph 53) within coronary arteries. characterized in that when the coronary stent delivery system is of the pressure surface of the release mechanism (43 and 25; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in the Applicant’s specification for performing the specified function to release the flaps as disclosed at page 3; Shin discloses the flaps being released from hooking holes 25a at Paragraph 49, which is the same or equivalent to the Applicant’s disclosed structure, therefore Shin discloses a release mechanism as claimed) which inside part placed inside the housing on the side opposite to the pressure surface (41, the pressure surface is on the outside while the delivery system, 20, is on the inside), and comprising flaps (42 and 31) contacts the gripping means pressure surface (41) placed in the cylindrical rear part (starting at 14/15 to 11/16) of the housing having two flaps on the outer side of the housing (exterior of 15; see Figure 7) is pressed; one of such flaps is elastic and has a protrusion (base of 42), and the other is rigid displacing the elastic flap protrusion and forming the hole (43, the movement of 43 will move all of 20, including the base of 42. Additionally, the inner hole is lined by 43, see Figure 6, specifically how 43 surrounds 50), in which the delivery system is placed through holes on the front and rear sides of the housing (20 is between 15d and 15f); then the pressure surface is released, and the coronary stent delivery system is fixed inside the housing of the device (looked in place by 25), and then by rotating the cylindrical rear part of the housing along circumference relatively the front part of the housing, the delivery system is moved along at a required distance with transformation of the rotational movement of the cylindrical part (specifically 11/16; see Paragraph 51) of the housing into the progressive movement as a result of gripping the gripping means protrusion (21) placed on the gripping means guides (10) with a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (U. S. Publication 2013/0253423) in view of Oba et al. (U. S. Publication 2010/0249894) hereinafter Oba. 
Regarding Claim 2, Shin discloses Claim 1 substantially as discloses above. 
However, Shin does not disclose the housing is formed of plastic wherein its surface contacting the operator's arm is pebbled.
Opa teaches a stent and heart valve delivery system with a handle in which the housing is formed of plastic (see Paragraph 111), wherein its surface contacting the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Shin’s device with a plastic housing and pebbled surface as taught by Opa in order to improve control to manipulating the prosthetic/stent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al. (U. S. Publication 2013/0297011) teaches a stent delivery device with a rotatably connected to the front truncated part, with a release mechanism and flaps.  
Argentine et al. (U. S. Publication 2015/0272759) teaches a stent delivery device with a rotatably connected to the front truncated part, with a release mechanism and circumferential thread.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        



/SHAUN L DAVID/Primary Examiner, Art Unit 3771